DETAILED ACTION
1. Applicant's response, filed 21 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claim 15 is newly added.
Claims 1-15 are currently pending. 
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 October 2021.
Claims 14-15 are currently pending and under examination herein.
Claims 14-15 are rejected.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/807,695 filed 19 February 2019. The claim to the benefit of priority is acknowledged. As such, the effective filing date of the claimed invention is 19 February 2019.

Drawings
5. The objection to the drawings is withdrawn in view of the amendment to the specification filed 21 April 2022 and Applicant’s arguments on pg. 7, para. 1 of Applicant’s Remarks. The drawings filed 8 June 2020 are accepted.

Specification
6. The objection to the disclosure is withdrawn in view of Applicant’s arguments on pg. 7, paras. 1-2 of Applicant’s Remarks.

Claim Objections
7. The previous objection to claim 14 is withdrawn in view of the amendments to the claims filed 21 April 2022. 

Claim Interpretation – 35 U.S.C. 112(f)
8. The interpretation of certain claim limitations under 35 U.S.C. 112(f) is withdrawn in view of the claim amendments filed 21 April 2022.

Claim Interpretation – Broadest Reasonable Interpretation
9. Claim 14 recites “a data processing system comprising memory and one or more processors to: … determine ctDNA concentration and corresponding methylation levels of the target ctDNA based on fluorescence of a sample of target ctDNA measured by contact with DNA probes each comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of the target ctDNA based on the target biomarkers”. As currently recited, the system only includes a data processing system with memory and one or more processors that can carry out data analysis but does not require the steps of actually measuring the fluorescence of a sample of target ctDNA measured by contact with DNA probes each comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of the target ctDNA based on the target biomarkers. As claimed, the instant claims merely require a data processing system that is able to determine ctDNA concentration and methylation levels from previously obtained fluorescence data, such as by using standard curves that relate the two values as set forth in para. [0053] in the instant specification, but the system does not include a component for measuring the fluorescence as part of the system. 

Claim Rejections - 35 USC § 112
35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10. The previously recited rejection of claim 14 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 21 April 2022. However, a new grounds of rejection is necessitated by these claim amendments, as set forth below.

11. Claims 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment. 
Claim 14 recites “generate, by the model with input including the determined ctDNA concentration and corresponding methylation levels of the target ctDNA, a metric indicating the presence of the disease”. Applicant pointed to paras. [0028], [0049] and Table 1 as support for the amendments to claim 1. However, these sections of the specification pertain to the model for identifying the biomarkers associated with the disease in the form of key CpG sites. However, there is no indication that these biomarkers make a model that takes as input the determined ctDNA concentration and corresponding methylation levels of the target ctDNA to generate a metric indicating the presence of the disease. There is no indication of how these features are combined in a model to take as input the determined ctDNA concentration and corresponding methylation levels of the target ctDNA to generate a metric indicating the presence of the disease. This is a NEW MATTER rejection.

Response to Arguments
	12. Applicant’s remarks filed 21 April 2022 have been fully considered but they do not pertain to the new grounds of rejection set forth above. 

35 USC § 112(b) 
13. The rejection of claim 14 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 21 April 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14. Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is newly recited and necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 14 recites identify, by a model trained using machine learning to weight one or more features corresponding to biomarkers associated with a disease, one or more biomarkers for identifying key CpG sites of a target ctDNA; determine ctDNA concentration and corresponding methylation levels of the target ctDNA based on fluorescence of a sample of target ctDNA measured by contact with DNA probes each comprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of the target ctDNA based on the target biomarkers; generate, by the model with input including the determined ctDNA concentration and corresponding methylation levels of the target ctDNA, a metric indicating the presence of the disease.
Claim 15 recites wherein the metric indicates the presence of carcinoma, sarcoma, neuroblastoma, cervical cancer, hepatocellular cancer, mesothelioma, glioblastoma, myeloma, lymphoma, leukemia, adenoma, adenocarcinoma, glioma, glioblastoma, retinoblastoma, astrocytoma, oligodendrocytoma, meningioma, or melanoma.
The limitations for identifying biomarkers based on a trained model and generating a metric based on inputs of determined ctDNA concentrations and corresponding methylation levels of the target ctNDA equate to steps of evaluating information obtained from a model or inputting values into a simple mathematical model to obtain a result that are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. The step of determining the ctDNA concentration and corresponding methylation levels of the target ctDNA based on fluorescence measurements under the broadest reasonable interpretation in the claims involve determining these values by using standard curves that demonstrate the relationship between the fluorescence values the determined ctDNA concentration and corresponding methylation values that involves evaluation of information or the evaluation of a mathematical relationship or performing a mathematical calculation to convert the fluorescence values to the ctDNA concentration and corresponding methylation values, which falls under the “Mental process” and “Mathematical concepts” groupings of abstract ideas.  While claims 14-15 recite performing the abstract idea with a data processing system comprising memory and one or more processors, there are no additional limitations that indicate that this data processing system requires anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performace of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 14-15 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment. Specifically, the claims recite the following additional elements:
Claim 14 recites a data processing system comprising memory and one or more processors.
There are no limitations that indicate that the claimed data processing system requires anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. As such, claims 14-15 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment. The instant claims recite the following additional elements:
Claim 14 recites a data processing system comprising memory and one or more processors.
As discussed above, there are no additional limitations to indicate that the claimed data processing system requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 14-15 are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15. Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Nature Materials 2017, vol. 16, pgs. 1155-1161, IDS Document and Supplementary Information, pgs. 1-128; previously cited) in view of Wei et al. (Talanta 2015, vol. 131, pgs. 342-347; previously cited). Any newly recited portions herein are necessitated by claim amendment.
With respect to claims 14-15, Xu et al. discloses a method for the diagnosis and prognosis of hepatocellular carcinoma (HCC) using methylation markers from circulating tumor DNA (abstract). Xu et al. discloses that the method includes identifying 30 methylation markers via LASSO analysis of HCC data and normal data, identifying 24 methylation markers via Random Forest analysis of the same HCC and normal data, and identifying 10 markers that overlap between the two methods (pg. 1156, col. 2, para. 2; Fig. 1; Methods col. 1, para. 1). Xu et al. further discloses using a logistic regression method to develop a diagnostic prediction model using the identified 10 markers and determining that a combined diagnostic score (cd-score) of the method can differentiate HCC from normal controls as well as differentiating between liver diseases (pg. 1156, col. 2, paras. 2-3; Fig. 1, 3A and Supplementary Fig. 5a). Xu et al. discloses that the methylation data is obtained from bisulfite sequencing using padlock probes (Methods, col. 1, para. 3 to col. 2, para. 2). Xu et al. further discloses determining the tumor fraction in the ctDNA based on the determined methylation levels, which also correspond to the presence of HCC (Supplementary Information Methods, pg. 23, para. 2). 
Xu et al. is silent to a data processing system comprising memory and one or more processors and determine ctDNA concentration and corresponding methylation levels of the target ctDNA based on fluorescence of a sample of target ctDNA in contact with DNA probes eachcomprising a graphene oxide (GO) interacting region and a target recognition region complementary to a target region of the target ctDNA based on the identified biomarkers in claim 14. However, these limitations are either obvious over the teachings of Xu et al. or obvious in view of Wei et al.
Regarding claim 14, Wei et al. discloses a fluorescence based method for the detection of DNA and DNA methylation (abstract; title). Wei et al. discloses a graphene oxide based platform to detect DNA methylation level via fluorescence by using DNA probes including a portion of the probe that matches the target DNA a portion of the probe that absorbs to the graphene oxide surface of in the detector (abstract; pg. 343, col. 1, para. 2 to pg. 345, col. 2, para. 1; Scheme 1). Wei et al. further discloses using calibration equations to determine the  amount of target DNA and the methylation levels of the target DNA(pg. 344, col. 2, para. 5 to pg. 346, col. 1, para. 1). 
Concerning the limitations for a data processing system comprising memory and one or more processors, these steps equate to methods of automating a manual activity. The courts have found that providing an automatic means to replace a manual activity does not distinguish over the prior art (see MPEP 2144.04.III). It would have been obvious to one of ordinary skill in the art that carrying out data analysis and calculations on a computer would automate the analysis and calculations and result in obtaining the results faster. Concerning the determination of the ctDNA concentration and corresponding methylation levels of the target ctDNA, an invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Wei et al. discloses that the fluorescence based assay avoids complex bisulfite treatment and is simple, reliable and of low-cost (pg. 346, col. 2, para. 2; abstract). Therefore, one of ordinary skill in the art would have been motivated to utilize fluorescence based assay taught by Wei et al. in replace of the bisulfite sequencing method for determining ctDNA concentration and corresponding methylation values for the biomarkers of interest in the method taught by Xu et al. in order to avoid the complex and time-consuming bisulfite sequencing method and replace it with a simple, reliable and low-cost method to save time and money during monitoring a subject’s HCC. Furthermore, one of ordinary skill in the art would predict that the assay taught by Wei et al. could be readily added to the method of Xu et al. with a reasonable expectation of success as both are directed to the measurement of DNA methylation levels. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive. 
16. Applicant asserts that neither Xu nor Wei teach or suggest a data processing system comprising one or more processors to identify one or more biomarkers by a model trained using machine learning to weight one or more features corresponding to the biomarkers (pg. 9, para. 4 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Xu et al. discloses that the method includes identifying 30 methylation markers via LASSO analysis of HCC data and normal data, identifying 24 methylation markers via Random Forest analysis of the same HCC and normal data, and identifying 10 markers that overlap between the two methods (pg. 1156, col. 2, para. 2; Fig. 1; Methods col. 1, para. 1). Xu et al. further discloses using a logistic regression method to develop a diagnostic prediction model using the identified 10 markers and determining that a combined diagnostic score (cd-score) of the method can differentiate HCC from normal controls as well as differentiating between liver diseases (pg. 1156, col. 2, paras. 2-3; Fig. 1, 3A and Supplementary Fig. 5a). Concerning the limitations for a data processing system comprising memory and one or more processors, these steps equate to methods of automating a manual activity. The courts have found that providing an automatic means to replace a manual activity does not distinguish over the prior art (see MPEP 2144.04.III). It would have been obvious to one of ordinary skill in the art that carrying out data analysis and calculations on a computer would automate the analysis and calculations and result in obtaining the results faster.

17. Applicant asserts that neither Xu nor Wei teach or suggest the processors configured to generate, by the model with input including the determined ctDNA concentration and corresponding methylation levels of the target ctDNA, a metric indicating the presence of the disease (pg. 9, para. 4 of Applicant’s Remarks). This argument is not persuasive. 
As discussed in the above rejection, Xu et al. discloses using a logistic regression method to develop a diagnostic prediction model using the identified 10 markers and determining that a combined diagnostic score (cd-score) of the method can differentiate HCC from normal controls as well as differentiating between liver diseases (pg. 1156, col. 2, paras. 2-3; Fig. 1, 3A and Supplementary Fig. 5a). Xu et al. further discloses determining the tumor fraction in the ctDNA based on the determined methylation levels, which also correspond to the presence of HCC (Supplementary Information Methods, pg. 23, para. 2). Concerning the limitations for a data processing system comprising memory and one or more processors, these steps equate to methods of automating a manual activity. The courts have found that providing an automatic means to replace a manual activity does not distinguish over the prior art (see MPEP 2144.04.III). It would have been obvious to one of ordinary skill in the art that carrying out data analysis and calculations on a computer would automate the analysis and calculations and result in obtaining the results faster.

Conclusion
18. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
19. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
20. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631